Citation Nr: 1104590	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include bipolar 
affective disorder, also claimed as schizophrenia.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied the Veteran's application to reopen her 
previously denied claims of entitlement to service connection for 
PTSD and bipolar affective disorder.  

In this case, the Board notes that in June 2003, the RO denied 
entitlement to service connection for PTSD and bipolar affective 
disorder.  The Veteran did not file a notice of disagreement with 
decision and it became final.  As such, before reaching the 
merits of the Veteran's psychiatric claims, the Board must rule 
on the matter of reopening the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In this case, the Board notes that the Veteran has been diagnosed 
with bipolar disorder I, most recent episode manic, severe with 
psychotic features, and a history of PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for one psychiatric disorder encompasses 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issues as set forth 
above.

The reopened issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and bipolar 
affective disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 rating action, the RO denied the Veteran's 
claims of entitlement to service connection for PTSD and bipolar 
affective disorder; the Veteran did appeal the determinations and 
they became final.

2.  Evidence received subsequent to the June 2003 rating action, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The June 2003 rating action that denied service connection 
for PTSD and bipolar affective disorder is final.  38 U.S.C.A. 
§7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the June 2003 rating 
action is new and material; the claims for service connection for 
PTSD and bipolar affective disorder are reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran 
must be provided with notice regarding the information needed to 
reopen a previously denied claim for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the 
Veteran's claims of entitlement to service connection for 
acquired psychiatric disorders, to include PTSD and bipolar 
affective disorder, no further discussion of the Veterans Claims 
Assistance Act of 2000 and the implementing regulations is 
required at this point.  Any error related to the VCAA solely 
with regard to the Veteran's application to reopen is moot.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

The RO denied entitlement to service connection for PTSD and 
bipolar affective disorder in June 2003.  The Veteran did not 
file a notice of disagreement with respect to this decision and 
it became final.  In the June 2003 decision, the RO found that 
there was no evidence of treatment for PTSD in service, and no 
evidence of the Veteran's alleged personal assault in service.  
The RO found evidence of marital problems in service and a 
diagnosis of anxiety; however, there was no evidence of bipolar 
disorder in service.

The evidence added to the Veteran's claims file since June 2003 
consists of private and VA treatment records, lay statements from 
two of the Veteran's fellow servicemen and friends, various 
correspondence between the Veteran and other individuals, and the 
Veteran's statements in support of her claims.  The treatment 
records indicate continued treatment for bipolar disorder and a 
past history of PTSD.  The lay statements indicate that the 
Veteran may have been physically assaulted by her then husband 
while she was in the service and that the Veteran's husband had 
been arrested for domestic abuse at that time.  One of the lay 
statements also indicated that the writer saw bruises on the 
Veteran's upper arms in service and that the Veteran was seen at 
the mental health clinic in service as a result of domestic 
abuse.  The Veteran also reported that her current psychiatric 
disorders are related to the domestic abuse that she suffered in 
the service.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence submitted since June 2003 consists of private and VA 
treatment records, lay statements from two of the Veteran's 
friends, various correspondence between the Veteran and other 
individuals, and the Veteran's statements in support of her 
claims.  This evidence is new in that the majority of the medical 
records, and the lay statements and statements of the Veteran had 
not previously been submitted.  These records indicate a current 
diagnosis of bipolar disorder and a past history of PTSD and also 
contain eye witness testimony from a fellow serviceman that the 
Veteran had been the victim of domestic violence in the service.  
It is noted once again that the credibility of this evidence is 
presumed for the limited purpose of reopening the claim.  
Accordingly, the Board finds that because this evidence addresses 
an element of the Veteran's claims that was not present in June 
2003 it is considered to be material.  This new evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to unestablished facts necessary to 
substantiate the Veteran's claims and is not cumulative or 
redundant in nature.  Therefore, the evidence is considered to be 
both new and material and the claims are reopened.  38 C.F.R. 
§ 3.156(a). 




ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for bipolar 
affective disorder is reopened, and to this extent only, the 
appeal is granted.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claims.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, with respect to the Veteran's PTSD claim, the Board notes 
that service connection for PTSD requires (i) medical evidence 
establishing a diagnosis of the condition, (ii) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (iii) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the Veteran's service 
records may corroborate the Veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f).

The Veteran was provided VCAA notice letters dated in November 
2007 and January 2008.  However, neither of these letters 
adequately gave notice of the types of evidence described in 38 
C.F.R. § 3.304(f).  Upon remand, the Veteran should advised of 
the pertinent regulations for PTSD based on a personal assault 
and be afforded ample opportunity to provide evidence from 
"other" sources to substantiate the claim.  See Patton v. West, 
12 Vet. App. 272 (1999).

Second, a review of the Veteran's claims file indicates that the 
Veteran may have been receiving disability benefits from the 
Social Security Administration since approximately 2001.  A copy 
of the decision and underlying documentation related to this 
award, however, has not been associated with the Veteran's claims 
file.  This matter must therefore be remanded and, upon remand, 
the RO should contact the Social Security Administration and take 
all necessary attempts to obtain all records related to this 
award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).  

Next, the Board notes that the Veteran's treatment records 
indicate continued treatment for bipolar disorder and a past 
history of PTSD.  The lay statements indicate that the Veteran 
may have been physically assaulted by her then husband while she 
was in the service and that the Veteran's husband had been 
arrested for domestic abuse at that time.  One of the lay 
statements also indicated that the writer saw bruises on the 
Veteran's upper arms in service and that the Veteran was seen at 
the mental health clinic in service as a result of domestic 
abuse.  The Veteran also reported that her current psychiatric 
disorders are related to the domestic abuse that she suffered in 
the service.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded a VA examination in connection with her claims.  In 
this regard, the Board notes that the Veteran competent to report 
her symptoms, and continued symptomatology since service. Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also 
be competent to establish medical etiology or nexus.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, VA 
should take into consideration all information and lay or medical 
evidence to determine whether such evidence indicated that the 
disability or symptoms may be associated with the Veteran's 
service.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) ("indication" that the disability may be 
associated with service establishes a low threshold); Haas v. 
Shinseki, 22 Vet. App. 385-89 (2009) ("low threshold" was 
satisfied by statements that disabilities began in 1980).  

Finally, the Veteran's claims file should be updated with any 
outstanding medical records related to her claimed conditions.  
Specifically, the Veteran's records indicate that the she 
received treatment from Dr. M. Geillinger-Tess from May 2004 
until July 2007, and August 2008, and is currently being treated 
by Dr. H. Henderson.  A January 2008 letter from the RO indicated 
that records from these physicians had been requested, but the 
claims file does not contain more than one or two reports from 
these physicians.  In addition, the claims file indicates that 
the Veteran has received treatment at the San Diego VA Medical 
Center.   All records from this facility should be associated 
with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notice under 38 C.F.R. § 
3.304(f) with respect to the Veteran's claim 
for PTSD based on in-service personal 
assault. 

2.  Take appropriate steps to contact the 
Veteran and request that she identify all 
VA and non-VA health care providers, other 
than those already associated with the  
claims file, that have treated her since 
service for her claimed psychiatric 
disabilities.  This should specifically 
include all treatment records from the San 
Diego VA Medical Center, and records of the 
Veteran's treatment with Dr. H. Henderson 
dated since service, and records of the 
Veteran's treatment with Dr. M. Geillinger-
Tess, dated from May 2004 until July 2007, 
and August 2008.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

3.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.  

4.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature and etiology of any 
acquired psychiatric disorder, to include 
PTSD and bipolar disorder.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination, the receipt of which should 
be acknowledged in the examination report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD and 
bipolar disorder, according to the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the 
examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  
If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  The examiner should specifically 
comment on the February and March 2008 lay 
statements submitted in support of the 
Veteran's claim, as well as the Veteran's 
service treatment records and other 
evidence submitted by the Veteran, 
including all submitted correspondence.    

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of her claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  If the claims 
remain denied, the Veteran should be issued 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


